 Case: 1:20-cv-00120-TSB-KLL Doc #: 62 Filed: 09/16/21 Page: 1 of 3 PAGEID #: 415




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

CORNELIUS L. HARRIS,                            :   Case No. 1:20-cv-120
                                                :
       Plaintiff,                               :   Judge Timothy S. Black
                                                :
vs.                                             :   Magistrate Judge Karen L. Litkovitz
                                                :
WARDEN ERDOS, et al.,                           :
                                                :
       Defendants.                              :

                        DECISION AND ENTRY
           ADOPTING THE REPORTS AND RECOMMENDATIONS
         OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 49, 61)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and has submitted two Reports and Recommendations for

the undersigned’s consideration.

       On May 7, 2020, the Magistrate Judge submitted a Report and Recommendation.

(Doc. 49). There, the Magistrate Judge recommended denying Plaintiff’s motion for

preliminary injunction and temporary restraining order. (Doc. 46). No objections were

filed, and the time for filing objections has since expired. On August 24, 2021, the

Magistrate Judge submitted another Report and Recommendation, recommending that

Defendants’ motion to dismiss be granted. (Doc. 61). No objections were filed, and the

time for filing objections has since expired.
 Case: 1:20-cv-00120-TSB-KLL Doc #: 62 Filed: 09/16/21 Page: 2 of 3 PAGEID #: 416




       The Court has reviewed the Reports and Recommendations, is satisfied that there

is nothing clearly erroneous or contrary to law on the face of the record, and accepts the

Magistrate Judge’s recommendations. Fed. R. Civ. P. 72.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge, and the Court has also

considered de novo all of the filings in this matter. Upon consideration of the foregoing,

the Court finds that the Reports and Recommendations should be and are hereby adopted

in their entirety.

       Accordingly, for these reasons:

       1.      The Reports and Recommendations (Docs. 49, 61) are hereby ADOPTED.

       2.      Plaintiff’s motion for preliminary injunction and temporary restraining
               order (Doc. 46) is DENIED.

       3.      Defendants’ motion to dismiss (Doc. 43) is GRANTED.

       4.      The remaining claims – Plaintiffs claims against Defendants Taylor and
               John Doe Officers 1-5 for denying Plaintiff recreation, and against
               Defendants Justice, Gleim, and John Doe Officers 6-9 for denying Plaintiff
               recreation and/or showers – are DISMISSED.

       5.      Plaintiff’s sixth motion to amend the complaint (Doc. 59) is DENIED.

       6.      The Court CERTIFIES that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal
               of this Order would not be taken in good faith, and therefore DENIES
               leave to appeal in forma pauperis.

       7.      The Clerk shall enter judgment accordingly and this action is
               TERMINATED upon the docket of this Court.




                                             2
Case: 1:20-cv-00120-TSB-KLL Doc #: 62 Filed: 09/16/21 Page: 3 of 3 PAGEID #: 417




        IT IS SO ORDERED.



Date:     9/15/2021                                   s/Timothy S. Black
                                                    Timothy S. Black
                                                    United States District Judge




                                       3
